Kirk O. Martin, Esq.               Informal Opinion Town of Owego Fire District         No. 97-45 P. O. Box 236 Owego, N Y 13827-0236
Dear Mr. Martin:
You have requested a clarification regarding provisions of law governing the procedure for holding fire district elections and in particular the preparation of write-in spaces on paper ballots used in elections for fire district officers.
You have noted that these provisions lack detail. Under section 176(7) of the Town Law,
    ballots prepared for the election of fire district officers shall specify the names of the candidates duly filed and in addition provide proper blank spaces for each office to be filled at such election.
The secretary of the fire district prepares the ballots for all elections of fire district officers. Town Law § 175(1).
The procedure for holding elections for fire district officers is governed by sections 175 and 176 of the Town Law. In our view, consistent with the above provisions, the board of fire commissioners may enact regulations to fill in the details for the preparation of paper ballots, including the provision of adequate space for write-ins. The board may adopt rules and regulations governing all fire companies and fire departments in the district and possesses all powers conferred upon the fire district and such additional powers that are necessarily implied therefrom. Id. § 176(11), (21). Utilizing this authority, the board of fire commissioners may provide the details for the conduct of fire district elections, consistent with the provisions of sections 175
and 176 of the Town Law. The board may further define the procedure for preparation of paper ballots for election of fire district officers, including the provision of space for write-ins.
We conclude that the board of fire commissioners may provide the details for the conduct of fire district elections, including the preparation of paper ballots.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE
Assistant Attorney General
In Charge of Opinions